
	
		I
		112th CONGRESS
		1st Session
		H. R. 3478
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2011
			Mr. Gonzalez
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend bond
		  authority for those empowerment and enterprise zones with unused bond
		  limitation at the end of 2011.
	
	
		1.Extension of bond authority
			 for empowerment and enterprise zones with unused bond limitation
			(a)Empowerment
			 Zones With Unused Bond LimitationSection 1394 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new subsection:
				
					(g)Special rule
				relating to termination of empowerment zoneNotwithstanding section 1391(d)(1)(A), in
				the case of any empowerment zone with respect to which there is unused
				limitation under subsection (c)(1)(A) or (f)(2)(B) on December 31, 2011, this
				section shall be effective and apply to any bond issued before January 1,
				2013.
					.
			(b)District of
			 Columbia Enterprise ZoneSubsection (b) of section 1400A of such
			 Code is amended by inserting before the period the following: , except
			 as provided by section 1394(g).
			(c)Effective
			 dateThe amendments made by subsection (a) shall apply to bonds
			 issued on or after December 31, 2011.
			
